Citation Nr: 0926387	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-05 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California



THE ISSUE

Entitlement to an increased rating for the service-connected 
chronic low back pain with lumbar spondylosis with right high 
lumbar radiculopathy, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to June 
1991.  He also reported serving in the Army National Guard 
and Reserve from January 1974 to January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the RO.  


FINDING OF FACT

The service-connected chronic low back pain with lumbar 
spondylosis and stenosis is shown to be productive of a 
disability picture manifested by a functional loss due to 
pain and repetitive movement that more nearly approximates 
that of a limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less; a separately ratable 
neurological impairment low back pain moving into the right 
lower extremity is consistent with no more than mild 
incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 40 percent 
for the service-connected chronic low back pain with lumbar 
spondylosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.71a including Diagnostic Code 5237 (2008).  

2.  The criteria for the assignment of a separate rating of 
10 percent, but no more for the service-connected chronic low 
back pain with lumbar spondylosis on the basis radiculopathy 
involving the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a including Diagnostic 
Code 5237, 4.124, 4.124a including Diagnostic Code 8520 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the instant claim for an increased rating, the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  

VA notified the Veteran in a February 2007 letter and January 
2008 Statement of the Case (SOC) of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The SOC informed the Veteran of the specific pertinent rating 
criteria which would provide a basis for the sought after 
increased rating.  

A January 2008 letter also provided adequate notice of how 
disability ratings are assigned.  While the Veteran might not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claimant was provided the opportunity to 
present pertinent evidence.  

The Veteran has also been afforded VA examinations to 
evaluate the current severity of his service-connected 
disability now on appeal.  In sum, there is no evidence of 
any defect in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to present pertinent 
evidence.  There is no identified evidence to be obtained in 
connection with the appeal.  

The Board also notes that in Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) emphasized the Board's status as 
"an appellate tribunal."  

The Board is prohibited from considering additional evidence 
without having to remand the case to the AOJ for initial 
consideration, unless having an appropriate waiver from the 
Veteran.  

Here, the Veteran's accredited representative, in February 
2009, submitted to VA a February 2008 private medical record 
and a report from the U.S. Department of Labor.  As shown on 
the March 2009 Hearing Memorandum supplied by the accredited 
representative, he stated that his organization did not have 
any additional evidence or arguments to add to the appeal at 
this time.  

This, the Board interprets to be a waiver of initial RO 
consideration of the additional evidence submitted to VA in 
February 2009.  The Board parenthetically notes that the 
contents of this evidence is essentially cumulative of 
evidence previously on file, and reviewed by the RO.  

Here, the Board notes that, for the Veteran's increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 41- 42.  

In this case, the Veteran has not been specifically informed 
of all of the foregoing requirements described in Vasquez-
Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), however, the Federal Circuit held that, where VA can 
show that the error did not affect the essential fairness of 
the adjudication, VCAA notice errors would not require 
reversal.  

To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores, 22 Vet. App. at 48 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
February 2007 RO letter specifically informed the Veteran 
that he should submit evidence showing that his service-
connected disability had increased in severity and proceeded 
to suggest documents and records that would tend to 
demonstrate this worsening.  

The Veteran was also afforded a January 2008 SOC that set 
forth the criteria for a higher evaluation for the service-
connected disability.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the Veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  To decide the appeal on these facts would not 
be prejudicial error to the Veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). Sutton v. Brown, 9 Vet. App. 553 (1996).  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 38 
U.S.C.A. § 5103A.  


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Finally, it is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The service-connected lumbar spine disorder is currently 
evaluated as 20 percent disabling under Diagnostic Code 
(Code) 5237.  See October 2008 rating decision.  This rating 
is based on limitation of motion or restriction of function.  

In cases, such as this, the Board must address, in 
conjunction with the otherwise applicable Code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  

The Rating Schedule in this regard provides that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  

Here, to the extent that intervertebral disc syndrome of the 
lumbar spine is not demonstrated, this regulation may not be 
considered for application in this case.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), the service-connected 
lumbar spine condition is currently rated with or without 
symptoms such as pain (whether or not it radiates), stiffness 
or aching in the area of the spine affected by residuals of 
injury or disease.  

For the service-connected lumbar spine disability, a 20 
percent rating requires thoracolumbar spine forward flexion 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less or with favorable 
ankylosis of the entire thoracolumbar spine. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, extension is 
from 0 to 30 degrees, left and right lateral flexion is from 
0 to 30 degrees, and left and right lateral rotation is from 
0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right lateral rotation.  
38 C.F.R. § 4.71a, Plate V.  Here, ankylosis of the lumbar 
spine is clearly not shown.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca..  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  


Factual Background

In January 2007, the Veteran submitted a claim for an 
increased rating for his service-connected lumbar spine 
disability.  

A July 2006 VA outpatient record includes a diagnosis of 
degenerative disc disease of the lower back.  The Veteran did 
complain of pain exacerbated by prolonged sitting, lifting, 
walking and going up and down stairs.  He was using non-
steroidals for pain relief.  A musculoskeletal evaluation 
revealed no gross abnormalities.  

An October 2006 VA outpatient record also notes findings of 
no gross abnormalities.  

A March 2007 private medical report shows that the Veteran 
complained of having sciatic pain and intended to request 
another spinal pain injection.  An examination showed lumbar 
tenderness.  

A VA physical therapy evaluation in early May 2007 showed 
that the Veteran had chronic function problems that were 
progressively worsening.  The range of motion testing was 
reported to be that of flexion to "25%."  

The report of a May 2007 VA orthopedic examination shows that 
the Veteran complained of intermittent lumbar pain since 
injuring his back in 1991.  He also complained of increased 
pain on sitting or standing for more than an hour and of 
additional pain brought on by driving.  

The Veteran's sleep was more difficult due to his back pain.  
He gave a history of having epidural steroid injections for 
relief, the most recent four weeks earlier.  He complained of 
flare-ups but of no periods of incapacitation over the past 
year.  

The Veteran was reported to have been employed as a VA 
pharmacist for the past 33 years; he added that he intended 
to retire in July 2007 due to chronic pain.  

The examination revealed some flattening of the lumbar spine 
with mild scoliosis.  No sciatic notch tenderness was 
present.  The range of motion findings included flexion 
approximately 45 to 5 degrees with some discomfort at the 
extreme.  His extension was to 20 degrees with pain at the 
extreme of movement, and lateral flexion was to approximately 
20 degrees with discomfort on left lateral flexion.  Rotation 
was to 20 degrees, with left lateral flexion discomfort.  His 
straight leg raising was to 70 degrees, bilaterally, with 
some pain, but with no significant neural tension signs.  
Lower extremity sensation was grossly intact.  

The Veteran had some increased pain with repetition, with the 
second repetition stopping due to pain.  The examiner comment 
that it was more likely than not that if repeated movements 
were done it would result in some decreased range of motion 
and some lack of endurance and fatigue in addition to pain.  

The examiner commented on an October 2006 VA X-ray and 
magnetic resonance imaging (MRI) findings which revealed 
multi-level degenerative disc disease.  The diagnoses 
included those of lumbar spondylosis and mild lumbar spine 
anterolisthesis, and moderate central canal stenosis and 
foraminal stenosis from L2-L3 to L5-S1.  

An October 2007 letter from a private physician shows that 
the Veteran referred for lumbar discography and facet 
injections.  The Veteran complained of chronic low back pain 
and described non-radiating stabbing pain in the area of the 
right side of his back.  Prolonged sitting and standing 
exacerbated the pain.  

The examination did not show any abnormalities other than 
restricted range of motion particularly in extension and some 
low back, right-sided tenderness.  The Veteran was reported 
to work as a VA pharmacist, but added that he had recently 
been on medical leave for a period of 12 weeks.  

A November 2007 private CT (computed tomography) report 
includes a diagnosis of moderately severe L4-L5 central canal 
stenosis with mild L2-L3 and moderate L4-L4 central stenosis.  
No evidence of exiting nerve root compression was observed.  

A February 2008 private medical record notes continuing back 
pain, to include into both legs.  The Veteran walked 
carefully, using a cane.  He was not shown to be in actual 
distress.  Straight leg raising testing was positive, right 
greater than left; it was restricted to 30 degrees on the 
right and 40 degrees on the left.  

Normal sensation of deep tendon reflexes was noted.  Back 
pain with sciatica, discogenic disease, scoliosis, moderately 
severe L4-L5 central canal stenosis, moderate L3-L4 central 
stenosis, and mild central canal stenosis L2-L3 was 
diagnosed.  The physician recommended that the Veteran be off 
work for a period of 10 months so he could continue 
treatments and obtain relief from daily pain.  


Analysis

A careful review of the record shows that the service-
connected low back disability is manifested by an 
increasingly severe functional loss due to pain and with 
repetitive movement.  When evaluated in early May 2007, his 
low back flexion was noted to be to "25%."  

The VA orthopedic examination conducted in May 2007 showed 
findings of forward flexion to "45 to 5 degrees," extension 
to 20 degrees, right and left lateral flexion to 20 degrees, 
and right and left lateral rotation to 20 degrees. The 
combined range of motion equaled 145 degrees.  

Pursuant to the General Rating Formula, Code 5237, with 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis a 20 
percent rating is for assignment.  However, it was noted that 
the Veteran experienced an additional loss due to repetitive 
movement

In reviewing the overall record, the Board finds that the 
service-connected low back disability picture more nearly 
approximates that of forward flexion of the thoracolumbar 
spine limited to 30 degrees or less.  Accordingly, given this 
apparent functional impairment, a 40 percent rating is for 
application in this case.  

The evidence also does reflect that a diagnosis of 
radiculopathy related to the service-connected lumbar spine 
disability with stenosis that would be support the assignment 
of a separate rating on the basis of his having a 
neurological impairment involving the right lower extremity.  
Since this is shown to be no more than pain radiating into 
the lower extremity, only a 10 percent rating is warranted.  


Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  

In this case, there is no showing of an exceptional or 
unusual disability picture based on this record.  Employment 
has clearly been made more difficult by the Veteran's lumbar 
spine problems; the Board is mindful of the Veteran's 
assertions of taking off work for a period of 12 weeks in 
2007.  

The Board is also aware that a private physician in February 
2008 recommended that the Veteran be off work for a period of 
10 months so he could continue treatments and obtain relief 
from daily pain.  However. on this record, the Veteran is 
still shown to be employed.  For these reasons, the Board 
finds that referral for extraschedular consideration pursuant 
to 38 C.F.R. § 3.321(b)(1) is not.  


ORDER

An increased rating of 40 percent for the service-connected 
chronic low back pain with lumbar spondylosis is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An increased, separate rating of 10 percent for the service-
connected chronic low back pain with lumbar spondylosis on 
the basis of right high lumbar radiculopathy is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


